Bboyles, P. J.
1. While, under the pleadings and the evidence, a finding of some specific amount, either for the plaintiff or (by way of recoupment) for the defendants, was strongly authorized, it can not be held that there was no evidence which authorized a general verdict for the defendants. The verdict returned, to wit, “We, the jury, find in favor of the defendants,” having been approved by the trial judge, this court has no authority to interfere.
2. The excerpts from the charge of the court to which exception is taken are subject to some criticism, but, when considered in the light of the entire charge (which as a whole was a full, fair, and correct presentation of the contentions of the parties and of the law applicable thereto), do not require a new trial.

Judgment affirmed.


Jenkins and Bloodworth, JJ., eonewr.